[Cite as State v. Boyd, 2020-Ohio-6866.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                    Court of Appeals No. E-20-006

        Appellee                                 Trial Court No. 2005 CR 0103

v.

Deonta Boyd                                      DECISION AND JUDGMENT

        Appellant                                Decided: December 23, 2020

                                           *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellee.

        Deonta Boyd, pro se.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Deonta Boyd, appeals from the March 12, 2020 judgment of the

Erie County Court of Common Pleas denying his motion to vacate his guilty plea on the

ground that appellant failed to demonstrate a manifest injustice occurred. For the reasons

which follow we affirm.
              FIRST ASSIGNMENT OF ERROR

              Mr. Boyd argues that the trial court abused its discretion in denying

       his motion to vacate guilty pleas pursuant to Crim.R. 32.1 without a

       hearing, and finding that Mr. Boyd had not established a manifest injustice.

              SECOND ASSIGNMENT OF ERROR

              The trial court prejudiced Appellant during the plea hearing when it

       did not inform him of his Constitutional right to compulsory process,

       thereby failing to strictly complying with Ohio Crim.R. 11(C)(2)(c) in

       violation of his Sixth and Fourteenth Amendments to the U.S. Constitution

       and Article I Section 10 of the Ohio Constitution.

              THIRD ASSIGNMENT OF ERROR

              Mr. Boyd argues that his guilty plea was invalid and void because

       the trial court failed to advise him that post release control would be a part

       of his maximum sentence?

       {¶ 2} In 2006, appellant was represented by two attorneys when he agreed to enter

guilty pleas to reduced charges of aggravated murder, with a firearm specification,

felonious assault, and aggravated burglary. The trial court sentenced appellant to

consecutive terms of imprisonment of life with eligibility for parole after 20 years,

3 years for the firearm specification conviction, and 8 years for the aggravated burglary

conviction. Appellant did not appeal the judgment of conviction and sentencing despite

having been notified of his right to a limited appeal.




2.
       {¶ 3} Appellant filed his first post-sentence motion to withdraw his guilty plea in

2007, which was denied by the trial court. Appellant did not appeal from this decision.

On January 27, 2020, appellant filed a second motion to withdraw his guilty plea

asserting his plea was not intelligently, voluntarily, or knowingly made because he did

not understand the maximum penalties involved and had not been notified of his

constitutional right to compulsory process. The trial court denied the motion on

March 27, 2020, on the ground that appellant had not demonstrated a manifest injustice

had occurred.

       {¶ 4} In his first assignment of error, appellant presents two arguments. He first

argues the trial court abused its discretion in denying his motion to vacate his guilty plea

without a hearing. We reject this argument because the trial court may determine such a

motion without a hearing. State v. Ridenour, 12th Dist. No. CA2005-05-017, 2006-Ohio-

500, ¶ 14-15 (no hearing is required to determine a motion to withdraw a guilty plea after

sentencing where the facts alleged would not require the trial court to grant the motion to

withdraw the plea).

       {¶ 5} Second, appellant argues that the trial court erred by finding that Mr. Boyd

had not established a manifest injustice. Appellant’s second and third assignments of

error relate to the validity of the guilty plea. We find all of these arguments are barred by

the doctrine of res judicata.

       {¶ 6} The doctrine of res judicata bars an offender from raising an issue in a post-

sentence motion to withdraw a guilty plea which was or could have been raised on




3.
appeal. State v. Straley, 159 Ohio St.3d 82, 2019-Ohio-5206, 147 N.E.3d 623, ¶ 15,

citing State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 59; State

v. Harper, Slip Opinion No. 2020-Ohio-2913, ¶ 43 (“caution[ing] prosecuting attorneys,

defense counsel, and pro se defendants throughout this state that they are now on notice

that any claim that the trial court has failed to properly impose postrelease control in the

sentence must be brought on appeal from the judgment of conviction or the sentence will

be subject to res judicata.”); State v. Harris, 6th Dist. Lucas No. L-20-1022, 2020-Ohio-

4699, ¶ 4. The doctrine also bars filing repetitive motions to withdraw a guilty plea.

State ex rel. Hughes v. Cuyahoga Cty., 151 Ohio St.3d 45, 2017-Ohio-7780, 85 N.E.3d

723, ¶ 5.

       {¶ 7} In this case, appellant’s arguments could have been raised on appeal. The

issues could have been or were raised in his first motion to withdraw his guilty plea and

could have been asserted on appeal from the judgment denying his first motion to

withdraw his guilty plea. Therefore, any arguments appellant could have raised regarding

the entry of his guilty plea are now barred under the doctrine of res judicata and his

second motion to withdraw his guilty plea should have been dismissed on that ground.

Therefore, we affirm the trial court’s judgment, but on different grounds. We find

appellant’s three assignments of error not well-taken.

       {¶ 8} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Erie County




4.
Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.